DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 10 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hall et al. (2007/0135008).
	Hall et al. is drawn to an elastic composite laminate comprising an elastic member bonded to at least one facing material (abstract).  The elastic member is formed by coextruding an adhesive component with an elastomeric materials (abstract).  The facing material can include nonwoven fabrics, woven fabrics, knitted fabrics, films, laminates, and the like (paragraph 74).  The elastic member includes an elastomeric component chosen from various materials including an exemplary material including polyurethane elastomeric materials (paragraph 50).  The adhesive composition is made up of an atactic polymer, a crystalline polymer, a tackifier, and optionally an extensible polymer (paragraph 53).  Further, the adhesive composition is added to the elastomeric component in the amount from 2.5% to 20% by weight (paragraph 72), wherein the atactic polymer comprises 20% to 80% by weight of the adhesive composition; the crystalline polymer comprises 5% to 25% by weight of the adhesive composition, the tackifier comprises up to 50% by weight of the adhesive composition; and the extensible polymer comprises up to 10% by weight of the adhesive composition (paragraphs 54 - 55).  
	The atactic polymer can be chosen from polymers with a number-average molecular weight ranging from about 1,000 to about 300,000, or from about 3,000 to 100,000 (paragraph 56).  Examples of atactic polymers include atactic polystyrene (paragraph 57).  Thus, the composition can include polystyrene added to elastomeric component in a range of 0.5% to 16% by weight of the elastomeric composition.
	Thus, the elastomeric composition can include an additive comprising polystyrene polymers and copolymers and acrylic copolymers added to a polyurethane elastomeric component in a range of up to 16%.  
	Also, the elastomeric filaments can be produced as bicomponent filaments (paragraph 49) or the adhesive composition can migrate to the surface of the filament to form a sheath/core structure with the sheath formed with the adhesive composition only at certain locations in the sheath (paragraph 73).  
	Thus claims 1 – 9 are anticipated by Hall.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. (2007/0135008) in view of Lee et al. (2004/0106733).
	The features of Hall et al. have been set forth above. Hall et al. only discloses general extrusion methods for producing the elastomeric filaments, and fails to teach using a solution spun process.  Lee et al. is drawn to an elastic polyurethane fiber (abstract).  Lee et al. teaches that the fibers can be spun using a dry spinning process, a wet spinning process, or a melt spinning process (paragraph 23).  Both the dry spinning process and the wet spinning process are known to be types of solution spinning processes and considered to be equivalent to the applicant’s solution spun process.  Thus, it would have been obvious to one having ordinary skill in the art that the elastomeric fibers of Hall et al. can be made by known fiber production processes, as taught by Lee et al. , including melt-spinning or solution spinning processes such as wet or dry spinning processes.  Thus claim 10 is rejected.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenna Johnson whose telephone number is (571)272-1472. The examiner can normally be reached Monday, Wednesday, and Thursday, 10am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
jlj
November 5, 2022


/JENNA L JOHNSON/Primary Examiner, Art Unit 1789